Citation Nr: 0422939	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  00-05 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Strommen, Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision in 
which the RO denied the veteran's claim for service 
connection for CAD.  The veteran filed a notice of 
disagreement (NOD) in December 1999.  The RO issued a 
statement of the case (SOC) in February 2000, and the veteran 
filed a substantive appeal in March 2000.  

In March 2001, the Board remanded the veteran's claim to the 
RO for additional development.  In June 2002, the RO issued a 
supplemental SOC (SSOC) that addresses the additional 
evidence received and continues the denial of the claim. 

In September 2002, the Board undertook additional development 
of the claim pursuant to the provisions of 38 C.F.R. § 19.9 
(2002).  The Board notes that the provision of 38 C.F.R. 
§ 19.9 purporting to confer upon the Board the jurisdiction 
to adjudicate claims on the basis of evidence developed by 
the Board, but not reviewed by the RO, was held to be 
invalid.  Disabled American Veterans (DAV) v. Secretary of 
Veterans Affairs (Secretary), 327 F. 3d 1339 (Fed. Cir. 
2003).  

In August 2003, the Board remanded the veteran's claim to the 
RO for additional development.  After taking action on the 
remand, the RO issued an SSOC in April 2004 reflecting 
consideration of the evidence obtained by the Board; thus, 
due process considerations with regard to the invalidation of 
38 C.F.R. § 19.9 have been satisfied.  As the RO continued 
the denial of the claim, this matter has been returned to the 
Board for further appellate consideration.

In an April 1999 statement of record, the veteran indicated 
that he was treated for chest pain in the 1970s and was 
informed that his chest pain was due to his service-connected 
psychiatric disorder.  The Board construes this statement as 
an attempt to raise a claim for service connection for his 
CAD on a secondary basis.  As no such claim is currently in 
appellate status, it is not properly before the Board; hence, 
it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  There is no medical or other evidence of any heart 
condition in service.

3.  The only competent opinion on the question of medical 
nexus confirms that the veteran's current CAD was not present 
in the year following the veteran's discharge from service, 
and is not medically related to service.  


CONCLUSION OF LAW

The criteria for service connection for a CAD are not met.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim for service connection for CAD have been 
accomplished.

In a March 1999 letter and the February 2000 SOC, the VA 
notified the veteran of the legal criteria governing the 
claim.  In each instance, the veteran was given an 
opportunity to respond.  The Board notes that in a July 2004 
statement, the veteran's representative asserted that the 
evidence of record did not provide the veteran sufficient 
notice of what he needed to submit to substantiate his claim.  
The Board disagrees.  The March 1999 letter identifies the 
evidence that the veteran needs to submit to establish 
service connection, and the February 2000 SOC lays out all 
the elements of service connection in its presentation of the 
regulations.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that a May 2001 letter from the RO to 
the veteran satisfies the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and what evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In this letter, 
VA requested that the veteran provide information to enable 
it to attempt to obtain any outstanding medical evidence 
pertinent to the claims on appeal.  The letter also invited 
the veteran to send in any evidence in his possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, No. 01-944, 2004 WL 1403714 (Vet. App. 
June 24, 2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim (or claims).  As explained above, 
all of these requirements have been met in the instant case.  

However, Pelegrini also held that the held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  
In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal.  However, the Board finds that 
the lack of pre-adjudication notice in this case has not, in 
any way, prejudiced the appellant.  

The initial rating action in this case was issued in November 
1999, prior to the enactment of the VCAA in November 2000.  
Additionally, compliance with the VCAA was not completed 
until March 2004, all the SSOCs except the most recent one 
was issued prior to this time.  In April 2004, after all 
appropriate notice and assistance had been provided, the RO 
adjudicated the veteran's claim for the first time after 
compliance with the VCAA.  Therefore, all pertinent records 
were in the claims file prior to the RO's most recent, post-
VCAA notice adjudication of the veteran's claim.  Given the 
RO's compliance with VCAA, and the RO's post-compliance 
adjudication of the claim, there is no additional action to 
be taken by the RO, and no benefit to the veteran in 
returning his claim to the RO for yet another post-VCAA 
adjudication.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  The RO has obtained the 
veteran's identified treatment records, has arranged for the 
veteran to undergo a VA examination in connection with his 
claim, and has obtained a medical nexus opinion.  Moreover, 
the veteran has been given the opportunity to submit evidence 
to support his claim, which he has done.  Significantly, 
neither the veteran nor his representative has alleged, and 
the record does not otherwise indicate, the existence of any 
available, outstanding medical records or other pertinent 
evidence that has not been obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding with a decision, at 
this juncture, on the claim on appeal.

II.  Factual Background

Service medical records show that the veteran's 
cardiovascular system was normal at induction and separation.  
There is no documented treatment for chest pains or any other 
indicia of a cardiovascular condition in service. 

Post-service treatment records show that the veteran was 
first treated for angina reaction and chest pressure at the 
VA Medical Center (VAMC) in Durham, North Carolina, from 
February to April 1979.  Treatment records from the Asheville 
VAMC from August 1995 show treatment for chest tightening and 
shortness of breath, which the veteran reported he had since 
discharge.  He was treated again in September 1997, June 
1998, and was first diagnosed with CAD in August 1998.  In 
October 1998 he underwent a five vessel coronary bypass due 
to severe coronary artery occlusive disease with unstable 
angina pectoris and congestive heart failure.  Private 
treatment records from this period also show a diagnosis of 
unstable angina. 

In August 2001, the veteran underwent a VA heart examination.  
He was diagnosed with status post coronary artery bypass 
graft with good postoperative results.  The examiner reviewed 
the claims file and rendered an opinion stating, "[i]n 
reviewing the chart I found nothing to indicate a connection 
between the veteran's military service and his heart 
condition now."

At the request of the RO he added an addendum to his 
examination report in September 2001.  At this time he stated 
that, based on extensive "chart" review, no currently 
existing heart disease was manifest to a compensable degree 
within one year of the veteran's discharge from active duty.  

In response to a Board remand, the RO obtained additional VA 
and private treatment records dated in 2001.  These records 
show current treatment for the veteran's CAD, among other 
things.  The August 2001 examiner was requested to issue a 
supplemental opinion after reviewing this evidence.  

In March 2004, the examiner again stated that he was unable 
to find anything which suggests that the veteran's CAD may 
have started in service or within a reasonable time after 
leaving service.  He went on to add that there was nothing in 
the record to suggest any cause and effect relationship 
between the veteran's military service and his CAD.

III.  Analysis

The veteran asserts that he had chest pains in service, that 
they have continued since his discharge, and that they are 
related to his currently diagnosed CAD.

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. §§ 3.102, 3.303(d).  
Service connection requires a finding of the existence of a 
current disability and a connection between the veteran's 
service and the disability.  Watson v. Brown, 4 Vet. App. 309  
(1993).  

Service connection may presumed, for certain chronic 
diseases, to include cardiovascular disabilities, which are 
manifested to a compensable degree (10 percent for 
cardiovascular disability) within a prescribed period after 
discharge from service (one year for cardiovascular 
disability), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. 3.307, 3.309 (2003).

The evidence of record clearly establishes that the veteran 
has a current cardiovascular disability, diagnosed as 
coronary artery disease, or CAD.  However, as noted above, 
this is not the only requirement for an award of service 
connection. In this case, there is no competent evidence 
whatsoever to indicate that the veteran's CAD was incurred or 
aggravated in service.  The veteran's service medical records 
are silent as to treatment for chest pains or any other 
indicia of a heart condition.  Additionally, there is no 
medical evidence establishing a diagnosis of a presumptive 
heart disease within one year of his discharge from service.  
More significantly, in the only competent opinion to address 
the question of medical relationship, a VA doctor has 
confirmed that the veteran's heart disability was not present 
within the year following discharge from service, and that 
there is otherwise no medical between the veteran's current 
CAD and his period of active service.  Hence, the only 
competent evidence weighs against the claim, and the veteran 
has neither presented nor alluded to the existence of any 
contrary medical evidence or opinion.

The Board has considered the veteran's assertions that his 
current CAD is due to his period of active service-
specifically, the chest pains he now asserts that he 
experienced therein.  While the Board does not doubt the 
sincerity of his belief that his current CAD is related to 
his service, as a layperson without the appropriate medical 
training and expertise, the veteran simply is not competent 
to provide a probative opinion on a medical matter, such as 
whether he has a specific disability, and the medical 
relationship, if any, between that disability and service.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As indicated above, the only competent 
evidence on the question of medical nexus in this case rules 
out a medical relationship between current CAD and service.  
Under the circumstances of this case, the Board finds that 
the claim for service connection for CAD, must be denied.  As 
the preponderance of the competent evidence weighs against 
the claim, the benefit-of-the-doubt doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for coronary artery disease is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



